DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
1.	Applicants’ amendment filed June 23, 2021 is acknowledged and has been entered.  Claims 2, 10, 16, 17, and 21-27 have been canceled.    Claims 1 and 8 have been amended.   Claims 1, 3-9, 11-15, and 18-20 are now pending in the instant application.    

2.	Applicant’s election without traverse of Group I, claims 1(a), 3-9, and 11-15, species inflammatory conditions, in the reply filed on June 23, 2021 is acknowledged.

3.	Claims 18-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 23, 2021.

4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 (Australia 201701320 filed April 11, 2017 and Australia 2017902271 filed June 15, 2017).

5.	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1, 3-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/172758-A1 in view WO 2004/069178-A2.
WO 2014/172758-A1 teaches biocontrol compositions comprising bacterial strains having antimicrobial activity. More specifically, the aart teaches compositions comprising one or more strains of L. parafarraginis, L. buchneri, L. rapi, L. zeae, L. casei and L. paracasei or a culture supernatant or cell free filtrate derived from culture media in which said strain has been cultured.  The compositions are used to treat and prevent infections caused by microbial pathogens (see the abstract; claims 1 and 2). More specifically, the art teaches the treatment of mastitis (an inflammatory condition of the breast) which can be caused by infection with several different bacterial species such as Staphylococcus aureus, Streptococcus uberis and Escherichia coli (see paragraphs [0037], [0061] and [0064]; Example 7; claim 23). WO 2014/172758-A1 further teaches administration of a strain of the bactertum Acetobacter fabarum or a strain
of the yeast Candida ethanolica. (see paragraphs [0031]-[0032] and [0071]).
L. paracasei and L. buchneri that are used as anti-inflammatory agents (see the abstract; paragraphs [0048], [0052]; claim 2). WO 2004/069178-A2, further teaches that these compositions are filtrates (see paragraph [0095]). The art further teaches the treatment of inflammation in specific disorders such as gastrointestinal infections (gastroenteritis), inflammatory bowel disease, a mouse model of ulcerative colitis and arthritis (see paragraphs [0048] and [0050]). [0050] In some embodiments of the present invention, Lactobacillus and other lactic acid bacterial species have been used in probiotic strategies for gastrointestinal
infections and inflammatory bowel disease.  [0048] Theinvention herein further comprises a method of inhibiting inflammation in an individual, for
example, as found in conditions such as colitis, arthritis, synovitis, polymyalgia rheumatica, myositis, or sepsis, comprising the step of delivering a therapeutically effective amount of lactic acid bacteria to the individual, wherein the lactic acid bacteria may inhibit the inflammation by a contact-independent mechanism.
	As set forth in the prior art references above it is well known in the art to use probiotics, Lactobacillus, to treat known inflammation or inflammatory conditions, It would be obvious for the person skilled in the art to treat other diseases which may be caused by pathogenic infection such as gastroenteritis, arthritis and gastrointestinal infections (including gastrointestinal infection with poor stool consistency, diarrhoea and faecal blood).  It would have been obvious to a person of ordinary skill in the art to combine the teachings of the prior art with a reasonable expectation of success of obtaining a method for treating inflammation in a subject L. paracasei and L. buchneri that are used as anti-inflammatory agents, for example.   The claimed invention is prima facie obvious in view of the combined teachings, absent any convincing evidence to the contrary.

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-5, 8, 9 and 11-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Israelsen (PGPUB 2013/0195821; 9205114). 
Israelsen discloses “The invention covers a novel treatment strategy that considerably improves conventional probiotic treatments of inflammatory bowel diseases, irritable bowel syndrome and other gastrointestinal disorders. Both probiotic microorganisms and the carrier of the probiotic microorganisms in form of a fermented cereal gruel are used as treatment effectors. Phospholipids may also be an effector. The novel treatment strategy is capable of removing the symptoms of 
[0001] The present invention relates to the treatment and maintenance treatment of inflammatory bowel diseases (IBD) and inflammatory bowel syndrome (IBS). In particular, it concerns the use of both fermented cereals and probiotic, preferably anti-inflammatory, microorganisms as treatment effectors for combating IBD and IBS in a novel treatment concept. The invention further concerns the use of phospholipid as a third treatment effector. [0002] Ulcerative colitis (UC) and Crohn's Disease (CD) are inflammatory bowel diseases (IBD) characterized by chronic inflammation in the intestines. UC occurs in the colon while CD may be present in the entire gastrointestinal (GI) tract. The clinical symptoms are diarrhea, abdominal pain, occasional rectal bleeding, weight loss, tiredness and sometimes fever. Although occurring at any age, IBD is most common in teenagers and young adults, which consequently may suffer from delayed development and stunted growth. The frequency of the disease is similar to type 1 diabetes in Europe and the USA. The clinical course of IBD varies considerably. Patients with mild to moderate symptoms may be treated without hospitalization. However, 10-15% of patients experience a severe course of the disease, which in many cases is followed by surgery. [0003] IBD is treated medically by reducing the inflammation and thereby controlling the gastrointestinal symptoms. However, there is currently no medical cure for IBD. Coloectomy may eliminate UC but reduces life quality and increases the risk of complications. The available medical treatments include the use of 5-aminosalicylic acid (5 ASA), corticosteroids and immunomodulatory medicaments. Prolonged treatment of mild to 

9.	No claims allowed.

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.         

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M MINNIFIELD whose telephone number is (571)272-0860.  The examiner can normally be reached on 9-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645



/Nita M. Minnifield/Primary Examiner, Art Unit 1645